DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 7/16/2021 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2. Information Disclosure Statement submitted 7/26/2021 is acknowledged. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAITNAINED  REJECTIONS
Claim Rejections- 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, and 16-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hindley et al. (WO 2013/005025) and Robbins et al. (U.S. Patent 4,626,429).
Hindley et al. (WO 2013/005025) (hereinafter Hindley et al.) disclose in Example 10 a hair conditioning composition comprising active compound of Example 2 at 1 wt % and light mineral oil (i.e., conditioning agent at 0.5 wt %). The composition comprises at least 50% by weight compound of Example 2 based on the total weight of the conditioning agent and the compound of Example 2.The Example 2 recites isostearic acid (FA1) which is reacted with tetraethylene pentamine (AM1). Isostearic acid is a branched carbon chain length 18 monocarboxylic acid. Tetraethylene pentamine 2 to C2o alcohol, more preferably a Ci6 to Ci8 alcohol, or a mixture thereof. Suitable alcohols for use as co- emulsifiers in the personal care formulation include cetyl alcohol, stearyl alcohol and cetearyl alcohol”. The formulations are for hair care compositions. The personal care formulation according to the present invention may also contain one or more surfactants, for example sodium lauryl ether sulphate or cocamidopropyl betaine. The personal care formulations comprise surfactants (dispersing agent) and the like. The personal care formulation comprises the fatty acid (palm oil) and polamine and can comprise additional component (surfactants). Fatty acid triglycerides are mentioned. The fatty acids can be obtained from palm oil and the polyamine may be diethylene triamine, triethylene tetramine, tetraethylene pentamine, pentaethylene hexamine. 
Hindley et al. does not disclose the reaction product includes an epoxide-containing compound that is an ethylene oxide. Robbins et al. (U.S. Patent 4,626,429) ethylene oxide and propylene oxide (or butylene oxide) allows one to control the hydrophile-lipophile balance of the polyamide to be made, and thereby to "fine tune" its water insolubility so that it can be a more effective hair conditioner in the intended process or product” (col. 6, lines 33-40). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include ethylene oxide (e.g., a epoxide containing compound) to control the hydrophilie-lipophile balance of the polyamide to fine tune its water insolubility so it can be a more effective conditioner. One would have had a reasonable expectation of success because both Hindley et al. and Robbins et al. are drawn to hair personal care (i.e.., conditioning) compositions. The new claims 28-31 are directed to methods of using the composition (i.e. dry or wet hair) furthermore, the combined teachings of the prior art arrive at the compositions as claimed and thus the properties would necessarily be present such as lower combing force of treated vs. untreated hair.  The same ant frizz agent is disclosed and thus it would be reasonably expected that the  composition would exhibit more frizz control.



RESPONSE TO ARGUMENTS
5.	Applicants’ arguments have been fully considered and are not pervasive for the reasons below. 

	In response, the Examiner respectfully submits that the results are not commensurate in scope with the claims. The claims recite conditioning agent and not a formulation as encompassed by Tables 1-3. Formulations A-G recite specific amounts  of the compounds, for example, 2b, without any indication of the variance of the weight percent in a composition. Furthermore, Crodacol 1618 is considered in the art a “conditioning agent” thus it is not clear with  the unexpected results,  in regards to superior anti-frizz properties,  if lack of this ingredient still gives the superior results as it is not required by the claims. The unexpected results are in regards to a formulation which is not within the scope of what is being claimed. It is also not clear what the 50 % is in regards to of claim 1  since Crodacol 1618 is a conditioning agent, then the compound, for example of 2b, is not present 50 % by weight of the conditioning composition as it is 1 % and Crodacol is 4.5 or 3 % which does not amount to the compound being present at 50 % by weight. Table 4 of the specification recites specific formulations H-M which require specific ingredients, for example mineral oil in specific amounts 2 % and thus there no indication to the variance of these ingredients and these amounts and the result on the unexpected property. Table 4 also only tested the compound of formula 3a which only showed the Palm oil-DETA tertiary Amine. Thus, the unexpected results are not commensurate in scope with the claims.

CONCLUSION
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CORRESPONDENCE
7.                  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/DANAH AL-AWADI/Primary Examiner, Art Unit 1615